 LABORERS' INTL. UNION, LOCAL 1320Laborers' International Union of North America,AFL-CIO, Local Union No. 1320 (Dunbar &Sullivan Dredging Co.) and Tom Kilgore. Case14-CB-4696November 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MlMBI;RSJENKINS AND PENEILOOn July 31, 1980, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the Administrative Law Judgethat Respondent violated Section 8(b)(l)(A) and (2)of the Act by causing the layoff of Tom Kilgoreand Charlie Storey. We disagree, however, withhis finding that Respondent's initial designation ofRobert Adams and Paul E. Johnston as job stew-ards on September 17, 1979,2 gave rise to thelayoff. We find, for the reasons stated herein, andconsistent with the specific allegations contained inthe complaint, that Respondent's arbitrary and dis-criminatory conduct on September 20 caused Kil-gore and Storey to be laid off.The pertinent facts are fully set forth in the Ad-ministrative Law Judge's Decision. Briefly, Re-spondent's business manager, Paul J. Johnston, Jr.,referred six laborers to the Employer's Metropolis,Illinois, jobsite on September 17.3 Prior to the re-ferral, it had been established that the six wouldwork a single daytime shift during the early stagesof the job, and, within a short period of time, thei Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We have further considered Respondent's contention that the Administra-tive Law Judge has evidenced a bias against Respondent's position. Wehave carefully considered the record and the attached Decision andreject these charges.2 All dates hereinafter are in 19793 Respondent is the exclusive source for referral of laborers to theCompany's project at Metropolis, Illinois.253 NLRB No. 58job would expand to three shifts, with two laborersworking each one.Johnston, following standard procedure, first se-lected three stewards: William Ogden, RobertAdams, and his son, Paul Johnston, Nos. 12, 14,and 8, respectively, from the referral list. Then,taking their position on the referral list into ac-count, he selected Tom Kilgore (No. 1), CharlieStorey (No. 3), and Raymond Greer (No. 6). John-ston assigned Odgen to the steward position on theday shift, Adams to the second-shift position, andJohnston to the third. The stewards decided amongthemselves that Kilgore would work with Ogden,Storey with Adams, and Greer with Johnston. Thejob, however, did not go to three shifts until Octo-ber 8. Thus, from September 17 to October 8,Ogden was the sole functioning steward on thejobsite.Company Foreman Jack Bailey approachedOgden at the jobsite the morning of September 20and, unexpectedly, informed him that three labor-ers would be laid off at the end of the day. Duringthe course of the ensuing discussion Bailey agreedthat Odgen and Kilgore would remain, since theyhad been assigned to the day shift.After the conversation with Bailey, Odgen bor-rowed Kilgore's truck, telling him he had unionbusiness to attend to. He went to speak to BusinessManager Johnston about the impending layoffs.When he told Johnston he wanted to be sure aboutwhich three employees to keep on the job, John-ston replied, "It's customary to keep the job stew-ards." Upon returning to work, Ogden proceededto pass the word to the Company,4and explainedto Kilgore that he would be among those laid offbecause Johnston told him the stewards would stayon the job and the others would have to go.Around 2 o'clock that afternoon, Bailey confirmedOgden's comments to Kilgore, informing Ogdenthat the Company would keep the three stewards.The Administrative Law Judge found, and weagree, that the circumstances warrant the findingthat Respondent effectively selected those to belaid off.5He correctly found that Respondent'sconduct on September 20 was motivated by itsdesire to maintain employment for two job stew-ards, even though their presence at the jobsite wasunnecessary at that time."The Administrative Law Judge mistakenly con-cluded, however, that the critical nexus between4 After work. Ogden reported to Johnston that Kilgore, Storey, andGreer had been laid off Johnston asked if he had told the Companywhich men to lay off Ogden replied that he had just told the upervisorit was customary to keep the three stewards6 See Grovs-Granuie. a Joinl .entur, 229 NLRB 5., 63-i5 {1977)e Busines, Manager Johnston also was eager lo see to it that his son.one of the designated stewards. continued working475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's conduct and the Company's decisionto lay off Kilgore and Storey could be traced tothe initial September 17 designation of two non-functioning stewards. Adams and Johnston werereferred on September 17 in the expectation thatthe job would shortly break down into three shifts,each of which would require a steward. The com-plaint alleges that Respondent attempted to causeand did cause the Employer to lay off Kilgore andStorey by its actions on September 20. The recordshows that the job steward, Ogden, first learned ofthe impending layoff on the morning of September20. His first conversation with Foreman Bailey thatmorning had ended in agreement-Ogden and Kil-gore would remain on the job. However, after con-ferring with Business Manager Johnston, Ogden re-versed course. He informed the Company that itwas customary to keep all the job stewards, and hetold Kilgore the stewards would stay and that Kil-gore would have to be laid off. Thus, the earlierunderstanding between Ogden and Bailey was re-vised in favor of retaining the two designated, butnonfunctioning, stewards. Accordingly, we findthat Respondent, by its conduct on September 20,violated Section 8(b)(1)(A) and (2) of the Act.AMENDED CONCI.USIONS OF LAWDelete Conclusion of Law 4 and substitute thefollowing:"4. Respondent Union violated Section8(b)(1)(A) and (2) of the Act by causing the layoffon September 20, 1979, of Tom Kilgore and Char-lie Storey in order to maintain employment forRobert Adams and Paul E. Johnston."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Laborers' International Union of North America,AFL-CIO, Local Union No. 1320, Metropolis, Illi-nois, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Restraining and coercing employees by at-tempting to cause and causing Dunbar & SullivanDredging Co. to discriminate against employees inviolation of Section 8(a)(3) of the Act."2. Substitute the following for paragraph l(b):"(b) Restraining and coercing employees by stat-ing that certain employees designated to be jobstewards, but not functioning as such, will retain orhave retained their employment because of theirstatus as designated stewards."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employeesby attempting to cause Dunbar & SullivanDredging Co., or any other employer, to dis-criminate against employees in violation ofSection 8(a)(3) and (I) of the Act.WE WIlt.. NOT restrain and coerce employ-ees by stating that certain employees designat-ed to be job stewards, but not functioning assuch, will retain or have retained their em-ployment because of their status as designatedstewards.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.WI: WILL make Tom Kilgore and CharlieStorey whole, with interest, for any lossesthey may have suffered by our unlawfullycausing them to be laid off from the Dunbar &Sullivan Dredging Co. project at Metropolis,Illinois.LABORERS' INTERNATIONAL UNIONOF NORTH AMERICA, AFL-CIO,LOCAL UNION No. 1320DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge:The Union here referred out unneeded extra job stew-ards to a construction job so that when a layoff occurredthey were kept on the job in lieu of other laborers whowere higher on the union referral list. As set out below,I find the layoffs which resulted were unfair labor prac-tices.This proceeding originated with unfair labor practicecharges filed October 2, and amended charges filed No-vember 1, 1979,1 by Tom Kilgore, an individual, againstLaborers' International Union of North America, AFL-CIO, Local Union No. 1320 (herein the Union or Re-spondent). Based on these charges a complaint issuedNovember 1, and was later amended, at the hearing, al-leging that Respondent had engaged in unfair labor prac-i All dates herein are in 1979 unless otherwise indicated.476 LABORERS' INTL. UNION. LOCAL 1320tices proscribed by the National Labor Relations Act, asamended, when the union steward told a laborer thatcertain other laborers were being retained on the job be-cause they were union stewards and when the unionbusiness manager told the laborer that certain referralsand layoffs were arranged to keep the business manager'sson working, both contrary to Section 8(b)(l)(A) of theAct. The complaint further alleges that the Union causedthe layoff of Kilgore and Charlie Storey for arbitrary, in-vidious, and discriminatory reasons and because theywere not stewards, contrary to the provisions of Section8(b)(l)(A) ad (2) of the Act. Respondent filed ananswer admitting jurisdictional allegations but denyingthe unfair labor practices alleged. The issues were heardbefore me at Benton, Illinois, on December 17.Based on the entire record and including my observa-tion of the witnesses and consideration of the brief filedby the General Counsel, I make the following:FINDIN(;S OF FACII. THE EMP.OYERDunbar & Sullivan Dredging Co. (herein the Employ-er or Company), is a New York corporation authorizedto do business in Illinois and Kentucky where it is en-gaged at various construction sites, including Metropolis,Illinois, in dredging and marine construction. In the yearpreceding issuance of the complaint, a period representa-tive of its operations, the Company purchased, andcaused to be transported to its Illinois construction sites,pipe, rock, and other goods and materials valued over$50,000 which came directly from outside Illinois.During the same period it performed services valuedover $50,000 at sites and for enterprises located outsideIllinois. It is an employer engaged in commerce.II. THE UNIONRespondent is a labor organization. Its principal offi-cial is Paul J. Johnston, Jr., its business manager and fi-nancial secretary. William Ogden is a union member andalso a job steward on the project involved in this case.Respondent admits that both Johnston and Ogden are itsagents acting on its behalf.Respondent is the exclusive source for referral of la-borers to the Company's project at Metropolis, Illinois.To facilitate such referrals it maintains at the union hall arotating referral list of employment applicants in the nu-merical order in which the applicants sign the list. Aseach laborer is referred to a job, the date of referral isnoted by his name on the list thereby having the effectof removing that name from the list. As referrals aremade, names lower on the list in effect move nearer thetop. When a laborer loses his job and again becomesavailable for employment, he applies for referral by plac-ing his name at the bottom of the list.Announcements of referral are made by Business Man-ager Johnston or his secretary, Clyde Owens. All refer-rals are pursuant to the system noted above except thatthe laborer designated by the business manager as jobsteward (normally a longtime member of the Union) maybe selected without reference to his position on the list.IL. TIIE Al .IEGI:) UNFAIR lABOR PRACTICESA. Referrals to the Metropolis JobPrior to September 17 Business Manager Johnstonheld a prejob conference with company officials duringwhich the Company requested that four laborers be re-ferred. After the meeting ended, one of the company su-pervisors asked that six be referred. It was understoodthat for the first few days all six would be working asingle daytime shift doing unloading and other work inpreparation for the main part of the job, and that at somelater point, when the job was in full swing, ;t would beworking three shifts with two laborers on each shift.On September 17 at the union hall, Business ManagerJohnston referred six laborers to the Metropolis job. Hedid this by first selecting three stewards, William Ogdenwho was No. 12 on the referral list, Robert Ad;lms whowas No. 14, and Paul E. Johnston (the business manag-er's son) who was No. 8. He then selected the otherthree in accordance with their positions on the list, thesebeing Tom Kilgore (the Charging Party) who was No. 1on the list, Charlie Storey who was No. 3, and RaymondGreer who was No. 6. Business Manager Johnston as-signed a shift to each designated steward, naming Ogdenfor the day shift.The six laborers then reported to the jobsite where thethree stewards decided the shift assignments for thenonstewards, as follows: Kilgore was to work withOgden, Storey with Adams, and Greer with StewardJohnston. However, beginning September 17 and con-tinuing through September 20, all six worked on the dayshift. On September 20 three laborers were laid off.Thereafter the Company continued operating one shiftuntil October 8 when it went to three shifts.When the laborers began to work on September 17,Ogden and Kilgore began working together on a bargetied up at the bank. They unloaded pipe and performedcleanup work, continuing with this assignment until Sep-tember 20. The other laborers all worked at various jobson the bank and up the hill.B. The LayoffsEarly on the morning of September 20, CompanyForeman Jack Bailey came to the barge where Ogdenand Kilgore were working and informed Ogden as thesteward for the day shift that three laborers would belaid off at the end of the day. Ogden responded that heand Kilgore would be the ones to remain on the job inas-much as they were assigned to the day shift while theothers were to be on night shifts, and they would haveto figure out among themselves who would be laid off.The foreman indicated agreement with that arrangementand left the barge, going up the hill to where the otherlaborers were working.A short while later he returned to the barge and spokewith Ogden, asking him who would be the night-shiftsteward. Ogden replied that Adams would be stewardfor the second shift and Johnston for the third. Baileywent up the hill again.After the conversation with Bailey had concluded,Ogden asked Kilgore for the loan of his pickup truck, in-477 I)F CISIONS 01; NATIONAL I.AOR RELATIONS BOARDdicating he was getting into some union involvement andwas going to talk with Business Agent Johnston. He thenleft for the union hall in Kilgore's truck.Ogden first went to the union hall, but not findingBusiness Manager Johnston there, drove to his homewhere he located Johnston. He informed the businessmanager of the impending layoff of three men addingthat he wanted to be sure which three to keep. Johnstonreplied that, "It's customary to keep the job stewards."Even though at the hearing the business manager testi-fied that he said "steward" and did not use the plural, Ibase the foregoing finding on his further testimony thatin a pretrial affidavit made approximately I month afterthe events and 2 months prior to the hearing he used theplural form as found above, followed by the parentheti-cal comment that "the reason I said this was I didn'tknow when they would start three shifts." He did notsatisfactorily explain the discrepancy between his testi-mony at the hearing and that in the affidavit, and in viewof this and the parenthetical comment, I do not credit hisrevised testimony at the hearing. See Alvin J. Barr andCo., Inc., 236 NLRB 242 (1978).Ogden testified that the business manager told him,"We've got to hold the steward," and when Ogdenasked, "How about the rest?", Johnston replied, "That'sup to them," I do not credit this testimony of Ogden be-cause, upon returning to the jobsite after being away foran hour and a half, he told Kilgore he would have to go,that Johnston had said the stewards would stay on thejob and the others would have to go. Ogden told Kil-gore the foreman (Bailey) would talk with the job super-intendent and if four laborers were kept, then Kilgorecould remain. If the instructions to Ogden had been tokeep one steward, there would have been no questionabout Kilgore remaining because he was number one onthe referral list.Around 2 in the afternoon Bailey again came down tothe barge and informed Ogden he was keeping the threestewards. Ogden then asked about Kilgore and Bailey re-plied they would try to call him back when the job start-ed. This apparently meant when the job would be in fullswing with three shifts. In mid-afternoon at the end ofthe workday checks were brought to the jobsite for Kil-gore, Storey and Greer and they were laid off.Later, around 5 O'clock that afternoon, Ogden againcalled on Business Manager Johnston at his home, re-porting to him who had been laid off. Johnston inquiredif he had told the Company which men to lay off. Ogdenreplied he had not, that he had just told the supervisor itwas customary to keep the three stewards. I base thisfinding on Johnston's testimony at the hearing that he sostated in his pretrial affidavit. See Alvin J. Bart and Co.,Inc., supra. Although at the hearing he testified that heasked Ogden if he had told the supervisor what men tolay off and that Ogden said no, when confronted withhis affidavit, he indicated his current recollection wassomewhat uncertain. Accordingly, I rely on his previous-ly recorded recollection that Ogden reported that he hadtold the company supervisor it was customary to keepthe three stewards.The next morning, September 21, Kilgore, having beenlaid off, went to the union hall to sign up on the referrallist for further work. After the normal time for referrals(7 to 9 a.m.) had passed, he asked Business ManagerJohnston why he had been laid off the day before. John-ston explained that stewards stay on the job. He thus ex-pressed his approval of the retention of all three stew-ards, including two extras, who were not needed, there-by necessitating the layoff of Kilgore and Storey.Based on the foregoing, I find that Respondent effect-ed the displacement of Kilgore and Storey by layoff inviolation of Section 8(b)(2) and (1)(A) of the Act. Explo,Inc., 235 NLRB 918 (1978); Building Material, TruckDrivers, Chauffeurs and Helpers, Local No. 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Explo, Inc.), 229 NLRB 347(1977). It is undisputed that beginning September 17 anduntil October 8 there was only one functioning stewardon the job, Ogden, and only one steward was needed. Bydesignating three stewards prior to the commencementof the work on September 17, Business Manager John-ston was able to determine which three would be re-tained when the expected layoff occurred even thoughAdams and Snooky Johnston were not then needed, andcontinued until October 8 to be unneeded, as functioningstewards. But, being labeled stewards, they were pre-ferred over Kilgore and Storey when the expected layoffof September 20 occurred, In the circumstances the con-clusion is warranted, and I find, that the designation ofthree stewards was made for arbitrary and invidious rea-sons in order to accomplish the discriminations which infact occurred. This finding is further supported by theforeman's acceptance of Ogden's initial indication thathe, Kilgore, and one other would be retained on the job.This proposed resolution of the problem was then re-vised, to the detriment of Kilgore after the foreman con-ferred with the other stewards, again with Ogden, andOgden consulted the union business manager who de-creed that it was customary to keep the stewards andOgden passed that word to the Company. These circum-stances warrant the finding that the Union effectively se-lected those to be laid off. See Groves-Granite, 229NLRB 56, 63-68 (1977).C. The Session at Curley's CornerFollowing his layoff on September 20, Kilgore re-mained unemployed until October 8 when, through wordtransmitted to him the day before by Business ManagerJohnston, he was recalled to the Company's Metropolisproject and again assigned to work days with Ogden.About a week after his layoff and while still unem-ployed, he had occasion to be in a local tavern, knownas Curley's Corner, frequented by union members. Hehad been in the tavern in the morning for a couple ofdrinks, in midday had gone home for lunch, and returnedto the tavern in the afternoon. Around mid-afternoonBusiness Manager Johnston joined him at the bar. Kil-gore bought him a beer, at the same time ordering him-self a second drink for the afternoon. The two sat to-gether for several hours socializing and taking turnsbuying each other drinks. Early in their conversation,while they were still on their first drink together, John-ston commented, "Tom, the Local can't stand these law-47K I.ABORERS' INTL UNION, LOCAL 1320(suits. We've not got the money." At the time, the chargein the present matter had not yet been filed nor servedon Respondent but a number of other charges had. I findthat Johnston's reference was to these other matters.Kilgore then asked him why he "came to send a listlike this." According to Kilgore, Johnston replied,"Tom, me and the office talked it over. That was theonly way I could get to my boys. I'm getting too old tokeep him up," Johnston's version of what lie said differsbut is similar in substance. He testified he said, "I shouldnot come down to the job and have them lay off my sonand me have to support him just in order to hold you ajob."The essential meaning of these comments is that John-ston, in order to preserve his son's employment, departedfrom the numerical order on the referral list. This state-ment of favoritism was an admission of his failure to pro-vide fair representation to employees and was itself aviolation of Section 8(b)(l)(A) of the Act. Building Mate-rial, Truck Drivei.s, Chauffeurs and Ilelpers, Local o.282, International Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America (xplo, Inc. ). supraat 349.IV. THI IFFICIS OF 'I Ht: UNFAIR IABOR PRACTICESUPON COMME RCEThe unfair labor practices of Respondent Union setforth in section III, above, occurring in connection withthe operations of Dunbar & Sullivan Dredging Co. de-scribed in section I, above, have a close and substantialrelation to trade, traffic, and commerce among the sever-al States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OFi LAW1. Dunbar & Sullivan Dredging Co. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent's business manager, Paul J. Johnston,Jr., and its steward, William Ogden, at all times materialto this case were its agents acting on its behalf within themeaning of Sections 2(13) and 8(b) of the Act.4. Respondent Union, by its Business Manager John-ston, violated Section 8(b)(l)(A) and (2) of the Act bythe unnecessary designation on September 17, 1979, ofRobert Adams and Paul E. Johnston as job stewards,thereby causing the layoff on September 20, 1979, ofTom Kilgore and Charlie Storey.5. Respondent Union by its steward Ogden violatedSection 8(b)(1)(A) of the Act by informing Tom Kilgoreon September 20, 1979, that Robert Adams and Paul E.Johnston retained their employment and were not laidoff because they were job stewards.6. Respondent Union by its Business Manager John-ston violated Section 8(b)(1)(A) of the Act by in sub-stance telling Kilgore on about October 1, 1979, that jobreferrals and layoffs had been arranged to keep his sonworking.7. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THi R ME)YHaving found that Respondent Union violated Section8(b)(1)(A) and (2) of the Act. I recommend that it be or-dered to cease and desist from such conduct and takecertain affirmative action to remedy its violations. I alsorecommend that Respondent Union make Tom Kilgoreand Charlie Storey whole for any losses suffered bythem as a result of Respo:ident's unlawful conduct withinterest thereon to be computed in the manner prescribedin /F W. Woolworth Company, 90 NL.RB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).` 1 fur-ther recommend that Respondent Union be required topost an appropriate notice and make copies thereof avail-able to the employing company.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act. I hereby issue the followingrecommended:ORDER :The Respondent Laborers' International Union ofNorth American, AFL-CIO, Local Union No. 132(), Me-tropolis, Illinois, its officers, agents. and representatives,shall:1. Cease and desist fronm:(a) Restraining and coercing employees by discrimina-torily, arbitrarily, and in violation of the duty of fair rep-resentation appointing unnecessary job stewards therebyattempting to cause and causing Dunbar & SullivanDredging Co. to discriminate against other employees inviolation of Section 8(a)(3) of the Act.(b) Restraining and coercing employees ii, violation ofits duty of fair representation by informing employeesthat job stewards who had been appointed unnecessarilyretained their employment and were not laid off becausethey were job stewards.(c) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themin Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Tom Kilgore and Charlie Storey forlosses suffered by them as a result of its unlawful con-duct in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Post at its union hall copies of the attached noticemarked "Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 14, afterbeing duly signed by its representative, shall be postedby the Respondent Union immediately upon receipt2 See, generally, It Plumbing Heating Co., 138 NlRH 716 t1962)3 In the event no exceplions are filed as provided hb Sec 10)2 46 of theRules and Regulaions of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided nSec. 102 48 of Ihe Rules and Regulations, be adopted by the Board andbeconme its findings, conclusions, and ()rder, and all objections theretoshall hbe deemed waived for all purposes4 In the eent hai this Order i enforced by a Judgmentl of a UintedStates Court of Appeals, he words in the notice reading "Posted h)Order f Ihe Nalional labor Relations Board" hall read "Polsted ursuant to a Judgnit of the United Slates Cour of Appeals nforcing anOrder of the National I abor Relations Hoard "479 DECISIO)NS OF NATIONAL LABOR RELATIONS B()ARDthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent Union toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Forward signed copies of the notice to the Region-al Director for Region 14 for posting by Dunbar & Sulli-van Dredging Co., if willing, at its Metropolis, Illinois,project.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Union has taken to comply here-with.48)